DETAILED ACTION
1.          Claims 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.           Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 2/22/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-3, 6-11, 14-19, 22-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,945,100 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A method of wireless communication performed by a user equipment (UE), comprising: 














transmitting information associated with a capability of the UE relating to a carrier configuration of the UE, wherein the carrier configuration relates to carriers of at least two different numerologies, and wherein the information associated with the capability identifies: 
a maximum bandwidth capability of the UE, and at least two scaling values associated with the at least two different numerologies; and 
communicating with another device based at least in part on the capability.
Patent, Claim 1:
A method of wireless communication performed by a user equipment (UE), comprising: 
determining a capability of the UE relating to a carrier configuration of the UE, wherein the carrier configuration relates to carriers of at least two different numerologies, wherein the capability is determined based at least in part on: 
a maximum bandwidth that is supported for carriers of a first numerology, one or more scaling values associated with one or more numerologies other than the first numerology, a number of receive antennas for a corresponding aggregated carrier, and a number of aggregated carriers; and 
transmitting information identifying the capability, wherein the information identifying the capability identifies: 
the maximum bandwidth that is supported for the carriers of the first numerology, and the one or more scaling values associated with the one or more numerologies other than the first numerology.




Claims 2, 3, 6-11, 14-19, 22-27, and 30 of the Application are transparently found in claims 1-3, 13, 14, 18, 19, 26, and 27 of the Patent with obvious word variations and are also rejected. For example,
Claim 2 of the Application corresponds to claim 2 of the Patent;
Claim 3 of the Application corresponds to claim 3 of the Patent;
Claim 6 of the Application corresponds to claim 1 of the Patent;
Claim 7 of the Application corresponds to claim 1 of the Patent;
Claim 8 of the Application corresponds to claim 1 of the Patent;
Claim 9 of the Application corresponds to claim 13 of the Patent;
Claim 10 of the Application corresponds to claim 14 of the Patent;
Claim 11 of the Application corresponds to claim 3 of the Patent;
Claim 14 of the Application corresponds to claim 13 of the Patent;
Claim 15 of the Application corresponds to claim 13 of the Patent;
Claim 16 of the Application corresponds to claim 13 of the Patent;
Claim 17 of the Application corresponds to claim 18 of the Patent;
Claim 18 of the Application corresponds to claim 19 of the Patent;
Claim 19 of the Application corresponds to claim 3 of the Patent;
Claim 22 of the Application corresponds to claim 18 of the Patent;
Claim 23 of the Application corresponds to claim 18 of the Patent;
Claim 24 of the Application corresponds to claim 18 of the Patent;
Claim 25 of the Application corresponds to claim 26 of the Patent;
Claim 26 of the Application corresponds to claim 27 of the Patent;
Claim 27 of the Application corresponds to claim 3 of the Patent; and 
Claim 30 of the Application corresponds to claim 3 of the Patent.

8.          Claims 4, 12, 20, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 14, 18, 19, 26, and 27 of Patent in view of United States Patent Application Publication 2020/0059894 A1 to Siomina et al. (hereinafter “Siomina”).
            Regarding Claim 4, the Patent discloses the method of claim 1, but does not expressly disclose wherein the at least two numerologies include a 7.5 kHz numerology and a 1.25 kHz numerology.
            However, Siomina discloses at least two numerologies include a 7.5 kHz numerology and a 1.25 kHz numerology (Siomina: [0063-0065]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of the Patent in view of the method of control a user equipment according to Siomina to try the numerologies of 7.5 and 1.25 kHz to obtain predictable results, i.e., identifying particular regions of received sub-frames (Siomina: [0063]).
            Claims 12, 20, and 28, dependent upon claims 9, 17, and 25, respectively, recite similar features as claim 4 and are therefore rejected upon the same grounds as claim 4. Please see above rejection of claim 4.

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.         Claims 1, 3, 7-9, 11, 15-17, 19, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0278386 A1 to Shim et al. (hereinafter “Shim”) in view of United States Patent Application Publication 2019/0306855 A1 to Tiirola et al. (hereinafter “Tiirola”).            
            Regarding Claim 1, Shim discloses a method of wireless communication performed by a user equipment (UE) (Shim: at least by the illustration if Figure 7 with corresponding description in [0114-0124].), comprising: 
     transmitting information associated with a capability of the UE relating to a carrier configuration of the UE (Shim: [0011] and [0056-0059] – corresponds to receiving a terminal’s capability information for resource allocations.), wherein the carrier configuration relates to carriers of at least two different numerologies (Shim: [0053-0056] – corresponds to two or more numerologies in a multi-numerology bandwidth.), and wherein the information associated with the capability identifies: 
          a maximum bandwidth capability of the UE (Shim: [0053-0059] – corresponds to entire bandwidth or a portion of a sub-group of a bandwidth (a sub-band) supported by the terminal, as per a sub-carrier spacing, received in the capability information.); and 
          communicating with another device based at least in part on the capability (Shim: Figure 7 in at least steps of 734 and 742.).
            Shim does not expressly disclose two scaling values associated with the at least two different numerologies.
            However, this feature cannot be considered new or novel in the presence of Tiirola. Tiirola is similarly concerned with communicating in a wireless network with multiple, different numerologies (Tiirola: [0003-0012]). Tiirola discloses two scaling values associated with the at least two different numerologies (Tiirola: [0003-0012], [0033], and [0059-0065] – corresponds to at least two numerology parameters different from one another, used to determine at least a sub-carrier spacing, a maximum bandwidth, and/or a symbol duration.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for wireless communication of Shim in view of the wireless communication method according to Tiirola to scale different numerologies for the reasons of avoiding inter-symbol interference between data transmissions.
            Regarding Claim 3, the combination of Shim and Tiirola discloses the method of claim 1, wherein Tiirola further discloses the capability is associated with a baseband limitation (Tiirola: [0061-0062] – corresponds to a maximum carrier bandwidth as a baseband limitation.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for wireless communication of Shim in view of the wireless communication method according to Tiirola to recognize baseband limitations for the reasons of avoiding inter-symbol interference between data transmissions.
            Regarding Claim 7, the combination of Shim and Tiirola discloses the method of claim 1, wherein Shim further discloses the capability is based at least in part on a number of receive antennas for a corresponding aggregated carrier (Shim: [0108-0110] – corresponds to a number of receivers per a group of sub-carriers, as a terminal capability.).
            Regarding Claim 8, the combination of Shim and Tiirola discloses the method of claim 1, wherein Shim further discloses the capability is based at least in part on a number of aggregated carriers (Shim: [0053-0061] - corresponds to two or more numerologies in a multi-numerology bandwidth made up of a plurality of sub-carriers.).

            Regarding Claim 9, Shim discloses a method of wireless communication performed by a base station (BS) (Shim: at least by the illustration if Figure 7 with corresponding description in [0114-0124].), comprising: 
     receiving information associated with a capability of a user equipment (UE) relating to a carrier configuration of the UE (Shim: [0011] and [0056-0059] – corresponds to receiving a terminal’s capability information for resource allocations.), wherein the carrier configuration relates to carriers of at least two different numerologies (Shim: [0053-0056] – corresponds to two or more numerologies in a multi-numerology bandwidth.), and wherein the information associated with the capability identifies: 
          a maximum bandwidth capability of the UE (Shim: [0053-0059] – corresponds to entire bandwidth or a portion of a sub-group of a bandwidth (a sub-band) supported by the terminal, as per a sub-carrier spacing, received in the capability information.); and 
          communicating with the UE based at least in part on the capability (Shim: Figure 7 in at least steps of 734 and 742.).
            Shim does not expressly disclose two scaling values associated with the at least two different numerologies.
            However, this feature cannot be considered new or novel in the presence of Tiirola. Tiirola is similarly concerned with communicating in a wireless network with multiple, different numerologies (Tiirola: [0003-0012]). Tiirola discloses two scaling values associated with the at least two different numerologies (Tiirola: [0003-0012], [0033], and [0059-0065] – corresponds to at least two numerology parameters different from one another, used to determine at least a sub-carrier spacing, a maximum bandwidth, and/or a symbol duration.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for wireless communication of Shim in view of the wireless communication method according to Tiirola to scale different numerologies for the reasons of avoiding inter-symbol interference between data transmissions.
            Claims 11, 15, and 16, dependent upon claim 9, recite similar features as claims 3, 7, and 8, respectively, and are therefore rejected upon the same grounds as claims 3, 7, and 8. Please see above rejections of claims 3, 7, and 8.

            Claims 17, 19, 23, and 24, directed to an apparatus embodiment of claims 1, 3, 7, and 8, recite similar features as claims 1, 3, 7, and 8, and are therefore rejected upon the same grounds as claims 1, 3, 7, and 8. Please see above rejections of claims 1, 3, 7, and 8.
             Claims 25 and 27, directed to an apparatus embodiment of claims 9 and 11, recite similar features as claims 9 and 11, and are therefore rejected upon the same grounds as claims 9 and 11. Please see above rejections of claims 9 and 11.        

14.          Claims 2, 10, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shim and Tiirola, and further in view of United States Patent Application Publication 2019/0313460 A1 to Tsai (hereinafter “Tsai”).
            Regarding Claim 2, the combination of Shim and Tiirola discloses the method of claim 1, but does not explicitly disclose wherein the carrier configuration is a multimedia multicast-broadcast service (MBMS) carrier configuration, and wherein the carriers are MBMS carriers.
            However, a carrier configuration that includes MBMS carrier configurations cannot be considered new or novel in the presence of Tsai. Tsai is similarly concerned with a wireless communication method at a user equipment based on a numerology (Tsai: [0007]). Tsai discloses a carrier configuration is a multimedia multicast-broadcast service (MBMS) carrier configuration (Tsai: [0026-0031] and [0072] – corresponds to providing MBMS carriers in a terminal configuration.), and wherein the carriers are MBMS carriers (Tsai: [0026-0031] and [0072] – corresponds to providing MBMS carriers in a terminal configuration.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for wireless communication of the combination in view of the wireless communication method according to Tsai to include MBMS carriers for the reasons of providing multimedia (including video and audio) communications through subscription.
            Claims 10, 18, and 26, dependent upon claims 9, 17, and 25, respectively, recite similar features as claim 2 and are therefore rejected upon the same grounds as claim 2. Please see above rejection of claim 2.

15.         Claims 4, 12, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shim and Tiirola, and further in view of United States Patent Application Publication 2020/0059894 A1 to Siomina et al. (hereinafter “Siomina”).
            Regarding Claim 4, the combination of Shim and Tiirola discloses the method of claim 1, wherein at least Shim discloses different numerologies (see above claim 1 citations) but does not expressly disclose wherein the at least two numerologies include a 7.5 kHz numerology and a 1.25 kHz numerology.
            However, Siomina discloses at least two numerologies include a 7.5 kHz numerology and a 1.25 kHz numerology (Siomina: [0063-0065]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of the combination in view of the method of control a user equipment according to Siomina to try the numerologies of 7.5 and 1.25 kHz to obtain predictable results, i.e., identifying particular regions of received sub-frames (Siomina: [0063]).
            Claims 12, 20, and 28, dependent upon claims 9, 17, and 25, respectively, recite similar features as claim 4 and are therefore rejected upon the same grounds as claim 4. Please see above rejection of claim 4. 

Allowable Subject Matter
16.        Claims 5, 6, 13, 14, 21, 22, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
      

	
18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 12, 2022